DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Remarks filed on 4/14/2021 has been received. 
Claims 1-57, 65, 67 and 74-75 have been cancelled.
Claims 77-81 are newly added.
Claims 58-64, 66, 68-73, 76-81 are pending and under examination. 
Applicant’s arguments with respect to claims 58-64, 66, 68-73, 76-81 have been considered but are moot in view of the new ground(s) of rejection.  Note, this is mainly due to the newly amended features, i.e. incorporating allowable subject matter indicated in the previous office action “ Hisl6, Ser19, Lys22, His24, Asp26, Thr27, Glu32, Asp62, Asn64, Asp66, Glu73, His86, or His90 “ to the main claim 58.  However, considering these features together with the preamble of the claims, few issues still need to be addressed. Therefore, a new ground of rejection is set forth below.

Claim Objections
Claim 77 is objected to because of the following informalities:  it is suggested applicants incorporating SEQ ID No. 1 as human S100A12 for clearing corresponding to each amino acid position.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58-64, 66, 68-73, 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 58, active steps are required to recite here.  On the face of the instant amendment, the method of detecting an S100A12 dimer in a sample only requires at least one mutation at an amino acid corresponding to human S100A12. However, it is not clear what is the relationship of sample in the claim. What step(s) needs to carry out in order to detect the dimer of wild type S100A12? 

Most important, what step(s) is performed to determine mutant S100A12 (please also see “Written Description” rejection below).
So far, the spec only shows mass spectrum can quantitate mutant and wild type S100A12 (See Figure 40, whereas glycol centrifugation shown in Figure 8 can merely indicate difference between dimer and tetramer/hexamer.  Please clarify. 

With regard to claim 61 which depends on claim 60, it is not clear whether this capturing antibody is specific for S100A12 mutant instead?

With regard to claim 66, it is not clear what is the relationship of the so-called “standard” to the overall diagnosis. 

With regard to claim 66, it is not clear what applicants mean “standard” here as in relation to “reference” of claim 68.  How does one use mutant to quantify wild type S100A12? Does the claim also need a comparison, i.e. healthy or control population? More active steps, e.g. perhaps incorporating claim 68, needs to be clarified here. 

Similarly issues of claim 66 are also observed in claim 69.  What “standard” here means? What is the relationship of “standard” to the purpose? 


With regard to claim 68, it is not clear whether the same “standard” needs to be used in the determining of reference sample. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 60-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

When a claim contains functional language but the specification lacks any teaching regarding the amino acid residues that are critical for the function, there is a lack of written description because the function language limits the claim to a subset of species, and those skilled in the art would not know which species are in the subset and which species aren't.  In other words, absent any teaching of structure-function relationships, the skilled in the art cannot determine the critical antigen/epitope that in the recited sequence and also possess the recited function. See AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014).

The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any 

 First and most important, NONE of the specific antibody for detecting mutant S100A12 dimer has been made in the specification (emphasis added).  Applicants merely contemplate the possible scenario using potential antibody to detect the mutant S100A12 dimer while not recognizing tetramer or hexamer of S100A12.  
For instance, [0060] According to the present invention, the S100A12 mutant as defined herein may further be used in a method of detecting S100A12 dimers in a sample. These methods are based on a distinction between the dimeric and tetrameric or hexameric S100A12 complex. In this context, monoclonal capture antibodies are used which are capable of binding S100A12 dimers but no S100A12 tetramers or S100A12 hexamers. This necessarily implies that the antibody has a binding specificity to an epitope which is freely accessible on the S100A12 dimer, but not available in the tetrameric or hexameric form. As an illustrative example, the capture antibody may be an antibody having a binding specificity to an epitope of a mammalian S100A12 protein, wherein the epitope is within the range of the amino acid positions that correspond to positions 58 to position 74 of the human S100A12 with the UniProt accession number P80511 (version 2 of 23 Jan. 2007, SEQ ID NO: 01).

 “ [0071] Methods of generation, selection and maturation of antibodies or similar binding scaffolds to a given target are well known to a skilled person. Having determined the amino acids (or amino acid regions) which are buried (non-solvens accessible) in the tetramer/hexamer but free in the homodimers of S100A12 (e.g. by computer-based simulations using the known 3D-coordinates of S100A12) it is possible to develop specific antibodies against these regions by using peptidic sequences of this region(s) and standard methods of monoclonal or polyclonal antibody generation. Such a region may be the amino acid positions that correspond to positions 58 to position 74 of the human S100A12 set forth in SEQ ID NO: 01” (emphasis added). 

From above and the actual experiments, applicants have NOT shown any antibody been used for the tests recited in the claims (emphasis added).  True, the antibody contemplated (using 

Moreover, the antibody specific for the mutant S100A12 is a genus.  The unpredictability is best demonstrated by the recent court decision in AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014), the court found that AbbVie's generic claim can be classified as a set of human antibodies defined functionally by their high affinity and neutralizing activity to the human IL-12 antigen. However, AbbVie did not disclose any structural features common to the members of the genus. Rather, AbbVie's patent described only one type of structurally similar antibodies rather than antibodies representative of the full scope of the genus.

Absent any teaching of structure-function relationships, the skilled in the art cannot determine the critical amino acids in the CDR in the recited sequence and also possess the recited function. See AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014).

In addition, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-S100A12 mutants antibodies to demonstrate possession.    Also, see most recent Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function. Also see the decision by the PTAB, Ex parte Atul J. Butte and Keiichi Kodama, Appeal No. 2018-004007, Application No. 13/575,904 (PTAB 

The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    	The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
    	“In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
    	There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the capture and detection antibodies essential to the claimed invention to demonstrate possession that fulfill the requirements of a structure-function relationships of written description.,  Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
					Conclusion 

Claims 77-81 are allowable (by incorporating SEQ ID No.1 into claim 77 for more clarity). 

Applicants have discovered different amino acid residues, i.e. Hisl6, Ser19, Lys22, His24, Asp26, Thr27, Glu32, Asp62, Asn64, Asp66, Glu73, His86, or His90, on the S100A12 for the S100A12 dimer alone in excluding tetramer and hexamer of S100A12. Another related close reference is the study of Brophy et al. (JACS  2013 135: 17804-17817) where Brophy et al. decipher the Mn+2 binding domain which shows essential role in heterodimer/oligomer formation. Some mutations studies were introduced to S100A9, i.e. His103 and His105 positions or substitution of C-terminal tail, still the binding of Mn+2 retained but with reduced antibacterial effects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641